Citation Nr: 0028362	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-08 70A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUE

Entitlement to service connection for thyroid cancer, 
fibromyalgia and polyneuropathy/bilateral carpal tunnel 
syndrome due, in each instance, to exposure to non-ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from April 1973 to February 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The appeal was docketed at the Board in 1998.  A hearing was 
held before a hearing officer at the RO in October 1999, and 
the hearing officer's decision was entered in April 2000.  

FINDINGS OF FACT

1.  The claim for service connection for thyroid cancer is 
plausible. 

2.   The claims of entitlement to service connection for 
fibromyalgia and polyneuropathy/bilateral carpal tunnel 
syndrome due, in each instance, to exposure to non-ionizing 
radiation are, in each instance, not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for thyroid cancer is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).    

2.  The claims of entitlement to service connection for 
fibromyalgia and polyneuropathy/bilateral carpal tunnel 
syndrome due, in each instance, to exposure to non-ionizing 
radiation are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered concerning the 
veteran's claims for service connection for thyroid cancer, 
fibromyalgia and polyneuropathy/bilateral carpal tunnel 
syndrome due, in each instance, to exposure to non-ionizing 
radiation, is whether, with respect to any of the claimed 
disabilities, she has presented evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the veteran has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her claim for service connection for fibromyalgia and 
polyneuropathy/bilateral carpal tunnel syndrome due, in each 
instance, to exposure to non-ionizing radiation, is, with 
respect to any of the claimed disabilities, well grounded.  
The Board finds that the claim of entitlement to service 
connection for thyroid cancer due to exposure to non-ionizing 
radiation is well grounded.  

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran asserts, with respect to her claim for service 
connection for thyroid cancer, fibromyalgia and 
polyneuropathy/bilateral carpal tunnel syndrome due, in each 
instance, to exposure to non-ionizing radiation, that she 
worked in service as a radio operator at "an antenna farm" 
which had multiple high frequency antennae.  She avers that, 
in the course of performing her duties, she was exposed to 
extensive non-ionizing electromagnetic radiation which 
emanated from the antennae.  She elaborates that, while in 
service, she experienced problems including colds, swollen 
joints and a "pins and needles" sensation.  While she 
acknowledges that she was not assessed as having thyroid 
cancer, fibromyalgia and polyneuropathy/bilateral carpal 
tunnel syndrome until after service, she contends that the 
foregoing problems which she experienced in service, 
especially the colds, were, in each instance, the initial 
manifestation(s) of the claimed conditions assessed 
subsequent to service.  

The veteran's DD 214 reflects a service occupational 
specialty of "Radio Operator".  Her service medical records 
are negative for any reference to thyroid cancer, 
fibromyalgia and/or polyneuropathy/bilateral carpal tunnel 
syndrome.  The report pertaining to her January 1975 service 
separation examination reflects that, during her service 
tenure, the veteran experienced problems including exertion-
related swollen joints as well as colds caused by "climate 
changes."  Subsequent to service, thyroid cancer was assessed 
under non-VA auspices in 1981; bilateral carpal tunnel 
syndrome was assessed, with benefit of pertinent 
electrodiagnostic study, under non-VA auspices in 1996; 
fibromyalgia ("Fibromyalgic syndrome") was assessed under 
non-VA auspices in 1996; and polyneuropathy ("peripheral 
neuropathy") was assessed under non-VA auspices in 1997.

In considering the veteran's claim for service connection for 
fibromyalgia and polyneuropathy/bilateral carpal tunnel 
syndrome due, in each instance, to exposure to non-ionizing 
radiation, service medical records are negative for any 
reference to any of these claimed conditions.  While current 
disabilities have been documented, there is nothing in the 
record to show a medical nexus between the current 
disabilities and any treatment in service or exposure to non-
ionizing radiation in service, other than the veteran's 
contentions.  As a lay person, she is not competent to offer 
an opinion that requires medial knowledge.  While the veteran 
is competent to provide evidence of symptoms, she is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v Derwinski, 2Vet. App. 492 (1992).  
Thus these claims are not well grounded.  Further, since 
peripheral neuropathy was initially assessed until many years 
after the veteran's separation from service, related service 
connection therefor, on a presumptive basis, is not for 
consideration.  See 38 U.S.C.A. §§ 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran is free at any time in the future to submit 
evidence in support of her claims.  Medical records of 
complaints and treatment in service or shortly thereafter 
would be helpful in establishing a well-grounded claim, as 
well as medical opinion linking any current findings with the 
veteran's military service.  Robinette v. Brown, 8 Vet. App. 
69 (1995).


As to thyroid cancer, there is an October 1997 letter from a 
private physician in which he states that the veteran's 
thyroid cancer is related to radiation exposure in service.  
There also is a July 1999 statement from a non-VA 
neurologist, who had previously seen the veteran for 
headaches, and who indicated that it was his "impression" 
that the veteran was exposed "to electromagnetic fields, non-
ionizing radiation" in the course of her service tenure while 
she worked at "an antenna farm."  He further observed that, 
while it was "unclear" as to the precise "level and 
frequenc[y] of [her] exposure....there is in fact a potential 
that [such exposure] could be involved in some of her medical 
problems especially potentially her thyroid cancer..."  

Finally, the Board observes that the veteran has submitted 
copies of a portion of a medical treatise bearing on the 
characteristics and effects of electromagnetic radiation.  
The Board finds that the evidence is sufficient to well 
ground this claim.   


ORDER

Evidence of a well grounded claim having been submitted, the 
appeal for service connection for thyroid cancer is allowed 
to that extent only.  

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for, fibromyalgia and 
polyneuropathy/bilateral carpal tunnel syndrome due, in each 
instance, to exposure to non-ionizing radiation, is, in its 
entirety, denied.


REMAND

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans. 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d). Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 
3.311.

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran." The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). Thyroid cancer is one of the diseases listed in 
paragraph (d)(2); however the record indicates that the 
veteran did not meet the criteria of a "radiation-exposed" 
veteran, as the record has not indicated that the veteran's 
radiation exposure resulted from one of the radiation risk 
activities enumerated in section 3.309(d)(3).  However, the 
veteran has not contended that her radiation exposure 
resulted from onsite participation in the atmospheric 
detonation of a nuclear device.

As to the second method, an appellant is not required to 
submit a traditional well-grounded claim under 38 C.F.R. 
3.311.  Instead, VA has established special procedures to 
follow for those veterans seeking compensation for diseases 
related to exposure to radiation in service.  See Hilkert v. 
West, 12 Vet. App. 145 (1999) (en banc); Wandel v. West, 11 
Vet. App. 200 (1998); see also Johnson v. West, U.S. Vet. 
App. No. 97-1562 (May 26, 1999) (non-precedential opinion).

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure. 38 C.F.R. § 3.311(a) (1999); see also Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

Under the present circumstances, the record shows that 
thyroid cancer is a "radiogenic disease," and it appears that 
the disease became manifest within the applicable time 
period. See 38 C.F.R. § 3.311(b)(2)(ii), (b)(5).

The veteran contends that her thyroid cancer resulted from 
radiation exposure. She has contended that she was exposed to 
non-ionizing radiation while in the service stationed at 
March Air Force Base.

As the veteran's thyroid cancer is a "radiogenic disease," 
and the veteran has alleged that the thyroid cancer resulted 
from the veteran's exposure to radiation, a dose assessment 
is required. 38 C.F.R. § 3.311(a).

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (1999).  In all other claims 
involving radiation exposure (as in this case), a request 
will be made for any available records concerning the 
veteran's exposure to radiation. These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service. All such records will be forwarded 
to the Under Secretary for Health, who will be responsible 
for preparation of a dose estimate, to the extent feasible, 
based on available methodologies. 38 C.F.R. § 
3.311(a)(2)(iii) (emphasis added).

In accordance with VA Manual M21-1, Part III, Paragraph 
5.12d(4)(b) for an individual such as the veteran claiming 
radar exposure, a letter requesting dose information should 
be written to the appropriate Service point of contact listed 
in Section 5.12(c)(5).  In the case at hand, the Service 
Department has been unable to verify that the veteran was 
exposed to radiation during service.   A request for a DD 
Form 1141 was sent to Brooks Air Force Base in November 1996.  
It does not appear from the record that a response was 
received; however the proper authority, apparently was not 
contacted.  

Accordingly, this case is remanded to the RO for the 
following:

1. The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2. The RO should contact the appropriate 
office in order to verify the veteran's 
assignments and substantiate her working 
conditions while stationed at March Air 
Force Base, and whether those duties 
involved her exposure to non-ionizing 
radiation.  (VA Manual M21-1 Part III, 
Paragraph 5.12 notes that for Air Force 
records, the following agency should be 
contacted: Air Force Operations Agency, 
AFMOA/SGOR, Radiation Protection 
Division, 110 Luke Avenue, Room 4005, 
Bolling Air Force Base, Washington, D.C. 
20332-7050).  All interagency contacts 
should be documented in the claims 
folder.


3.  The RO should ensure that all likely 
sources that may possess information of 
the veteran's claimed exposure to 
radiation have been contacted. 38 C.F.R. 
§ 3.311(a)(2)(iii).

Thereafter, the RO should forward such 
records to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.

Following the referral to the Under 
Secretary for Health, any further 
development under 38 C.F.R. § 3.311(c), 
as provided under § 3.311(b), should be 
taken if warranted.  Based on the dose 
response, the case should be developed in 
accordance with VA guidelines. See VA 
Manual M21-1, Part III, Paragraph 5.12.


4. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not been so 
completed, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).


6. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for thyroid cancer as 
a result of occupational exposure to non-
ionizing radiation.


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court. This remand is in the 
nature of a preliminary order and does not constitute a

		
	NADINE W. BENJAMIN
Acting Veterans Law Judge
	Board of Veterans' Appeals



 

